Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 1 of 7 PageID #: 1609




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION

KARINA GARCIA, MARIA       )
MATA, CHLOE BROOKS,        )
ANITA TREVINO, KARLENE     )
CARPENTER, TANISHA         )
WILLIAMS, SAMUEL TORRES,   )
MARLENE BURCH,             )
ROZEPHYR JEAN,             )
Individually and on Behalf )
All Others Similarly Situated,
                           )
                           )
     Plaintiffs,           )
                           )
vs.                        )                       CASE NO: 1:18-cv-00621-MAC
                           )
WILLIS STEIN & PARTNERS,   )
L.L.C., MONROE CAPITAL,    )
LLC, EDUCATION             )
CORPORATION OFAMERICA, )
VIRGINA COLLEGE, LLC,      )
BRIGHTWOOD COLLEGE,        )
BRIGHTWOOD CAREER          )
INSTITUTE, VIRGINIA        )
COLLEGE, ECOTECH           )
INSTITUTE, STUART C. REED, )
AVY HOWARD STEIN,          )
THEODORE KOENIG, JACKIE )
BAUMANN, AND ERIN SHEA     )
                           )
     Defendants.           )

  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RENEWED MOTION TO COMPEL
     ARBITRATION AND TO STRIKE PLAINTIFFS’ CLASS ACTION CLAIMS

       Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,

Tanisha Williams, Samuel Torres, Marlene Burch, and Rozephyr Jean, Plaintiffs, Individually and


                                              1
Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 2 of 7 PageID #: 1610



On Behalf of all Others Similarly Situated, by and through their undersigned counsel, hereby

respectfully ask this Honorable Court deny Defendants Education Corporation of America

(“ECA”), Virginia College, LLC (“Virginia College”), and Stuart C. Reed’s (collectively “VC

Defendants”) renewed motion to compel arbitration and to strike Plaintiffs’ class action claims. In

support, Plaintiffs state as follows:

        1.       On June 5, 2019, Plaintiffs filed and served their Second Amended Complaint.1

Plaintiffs included new factual allegations and causes of actions against defendants. Id. The new

factual allegations include, but are not limited to: (1) Avy Howard Stein was both the managing

partner for Willis Stein & Partners, L.L.C. and the Chairman of the Board of Directors for

Education Corporation of America at the time of campus closures2; (2) at least one defendant

purchased real property in Texas for purposes of expanding its business in for-profit colleges3; (3)

Project Hawthorne4; and (4) a sworn affidavit provided by a Brightwood employee5.

        2.       On June 19, 2019, VC Defendants filed VC Defendants’ Renewed Motion to

Compel Arbitration and to Strike Class Action Claims.6 Plaintiffs now timely file their response.

        3.       To avoid unnecessary duplication, Plaintiffs expressly and full incorporate

Plaintiffs’ Response to VC Defendants’ Motion to Compel Arbitration into this response to the

“renewed” motion.7 Further, Plaintiffs’ expressly incorporate any and all facts and/or allegations




1
  D.E. 30.
2
  Id. at paragraph 19.
3
  Id. at paragraphs 26 and 28.
4
  Id. at paragraph 46. Project Hawthorne was a two-day conference held for all, or most of, Brightwood campus
presidents across the country. There, ECA representatives misled its employees about (1) the financial status of
Education Corporation of America and Brightwood College and (2) their progress within the accreditation process.
5
  Id. at Exhibit 8.
6
  D.E. 36.
7
  D.E. 12.

                                                        2
Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 3 of 7 PageID #: 1611



put forth in Plaintiffs’ Second Amended Class Action Complaint, and suggest that complaint

stands on its own in response to any challenge.8

         9.       As Plaintiffs’ Response to VC Defendants’ Motion to Compel Arbitration more

fully sets forth, VC Defendants’ motion is premature because it seeks to compel arbitration

before determining (1) whether the agreement exists or (2) class certification.9

         10.      Moreover, the arbitration agreements required signature(s) separate from the

Tuition Agreement.10 VC Defendants provided several ‘agreed-to’ arbitration agreements, which

purportedly contain students’ electronic signatures:




                                                                                            11



         Under Texas law, “[a]n electronic record or electronic signature is attributable to a person

if it was the act of the person.”12 Whether the signature was the act of the person “may be

shown in any manner, including a showing of the efficacy of any security procedure applied to

determine the person to which the electronic record or electronic signature was attributable.”13

Here, VC Defendants failed to provide any evidence that (1) each plaintiff performed any act to

agree to the Arbitration Policy, or (2) any security procedure was applied to determine the

electronic “signature” was performed by the student. Indeed, plaintiffs never checked a box



8
  See D.E. 30.
9
  As a reminder, Plaintiffs seek to certify class of more than 19,000 students and employees.
10
   D.E. 12, page 30.
11
   Id.
12
   TEXAS BUSINESS AND COMMERCE CODE Section 322.009(a) (emphasis added).
13
   Id. (emphasis added).

                                                          3
Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 4 of 7 PageID #: 1612



and/or signed the separate arbitration policy before “agreeing” to enroll as students at one of VC

Defendants’ affiliate schools.14 That is, Student Plaintiffs never committed any “act” to agree to

the separate Arbitration Policy.

         11.      The arbitration clauses are procedurally unconscionable because the contract

formation process tainted the negotiation process. Procedural unconscionability relates to the

making or inducement of the contract, focusing on the facts surrounding the bargaining

process.15 In Plaintiffs’ Response to VC Defendants’ Motion to Compel Arbitration, Plaintiffs

describe in detail the process which Plaintiff Chloe Brooks went through with Juan Ochoa, the

Brightwood College Admissions Associate.16 In summary, before ‘agreeing’ to study at

Brightwood College, Student Plaintiffs (1) were not told about the arbitration clause within the

Tuition Agreement during their enrollment meetings; (2) were not provided the opportunity to

view the arbitration clause within the Tuition Agreement; (3) were not told about the separate

Arbitration Policy; (4) did not see the separate Arbitration Policy; (5) were not provided an

opportunity to read the separate Arbitration Policy; (6) were not given the opportunity to click “I

agree” to the arbitration policy, (7) were not given an opportunity to opt out of arbitration, (8)

supposedly “reviewed and signed” thirteen separate documents in twenty-seven minutes, and (9)

were not required to initial their personal, intentional election of arbitration.17

         12.      Lastly, the arbitration clauses are substantively unconscionable because the

arbitration fees deny the class access to the arbitration forum. An arbitration agreement may



14
   D.E. 30-2, 30-3, 30-4, and 30-5, Student Plaintiffs’ Sworn Affidavits. Student Plaintiffs were not told about the
separate Arbitration Policy during their enrollment meetings with their respective admissions associate. Id. In fact,
Student Plaintiffs were not provided with an opportunity to view the separate Arbitration Policy during their
enrollment meetings. Id. Student Plaintiffs cannot “act” on something that is not told to them, let alone consent to it.
15
   See TMI, Inc. v. Brooks, 225 S.W.3d 783, 792 (Tex.App.--Houston [14th Dist.] 2007, pet. denied).
16
   See D.E. 30, pages 15-19.
17
   See D.E. 30-2, 30-3, 30-4, and 30-5, Student Plaintiffs’ Sworn Affidavits.

                                                           4
Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 5 of 7 PageID #: 1613



make a contract unconscionable if the existence of large arbitration costs could preclude a

litigant from effectively vindicating [his or her] rights in the arbitral forum.18 Here, if the court

compels the proposed class to individual arbitrations, the following expenses apply:


                           Chart 3 - AAA Costs for the Proposed Class19
                                 Charges            Consumer      Business
                     Filing Fee                      $3,800,000 $5,700,000
                     Case Management Fee                     $0 $26,600,000
                     Hearing Fee                             $0 $9,500,000
                     Arbitrator Compensation                 $0 $28,500,000
                     Arbitrator's Travel                     $0 Unknown
                     TOTAL    20                     $3,800,000 $70,300,000


        These costs do not include the expert, attorney, and out-of-pocket expenses for each

individual arbitration. There is no provision in the AAA rules allowing claimants in separate

arbitration proceedings to share discovery costs or use common expert reports. Thus, the

expected attorney’s fees and expert testimony could easily exceed $1,000,000 for the nine named

plaintiffs alone.21 The discrepancy between costs and anticipated recovery is excessive given the

circumstances here—namely, where many out-of-pocket claims barely reach $10,000.

Therefore, if the Court finds the arbitration agreement(s) valid and enforceable, Student Plaintiffs

ask the Court to sever the consolidated-arbitration waiver, and compel all plaintiffs to one

consolidated arbitration proceeding.




18
   Bell v. Koch Foods of Miss., LLC, 358 F. App'x 498, 504 (5th Cir. 2009); see also Green Tree Fin. Corp. v.
Randolph, 531 U.S. 79, 91-92 (2000) (the arbitration agreement requires Plaintiffs to pay arbitration fees so
expensive the they will effectively be denied access to the arbitration forum).
19
   At the time of campus closures, there were (at least) nineteen thousand (19,000) enrolled students. Id.
20
   These amounts assume one arbitrator, no hourly arbitrator payments, and zero travel expenses. These amounts do
not include attorney’s fees either.
21
   These costs would fall on the individual claimants.

                                                        5
Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 6 of 7 PageID #: 1614



       13.    Accordingly, for the reasons more fully discussed in Plaintiffs’ Response to VC

Defendants’ Motion to Compel Arbitration, the supporting declarations, and exhibits which

Plaintiffs fully and expressly incorporate herein, the Court should deny VC Defendants’

Renewed Motion to Compel Arbitration and to Strike Class Action Claims.




                                            Respectfully submitted,
                                            THE FERGUSON LAW FIRM, LLP

                                            /s/ Mark C. Sparks
                                            Mark Sparks
                                            Texas Bar No. 24000273
                                            mark@thefergusonlawfirm.com
                                            Timothy M. Ferguson
                                            Texas Bar No. 24099479
                                            tferguson@thefergusonlawfirm.com
                                            350 Pine Street, Suite 1440
                                            Beaumont, Texas 77701
                                            (409) 832-9700 Phone
                                            (409) 832-9708 Fax
                                            and:
                                            BAILEY REYES, PLLC

                                            Christopher A. Bailey
                                            Texas Bar No. 24104549
                                            chris@baileyreyes.com
                                            Julliana Reyes
                                            Texas Bar No. 24103899
                                            julie@baileyreyes.com
                                            470 Orleans Street, Suite 950
                                            Beaumont, Texas 77701
                                            (409) 239-0123 Phone
                                            (409) 895-2363 Fax




                                               6
Case 1:18-cv-00621-MAC Document 38 Filed 07/02/19 Page 7 of 7 PageID #: 1615



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of July, 2019 a true and correct copy of the foregoing
instrument was electronically filed using the authorized ECF system and served on all parties
and/or the attorney(s) of record all parties who are registered users of the ECF system, pursuant to
the Federal Rules of Civil Procedure and the Local Civil Rules of this District.


                                              /s/Mark C. Sparks
                                              Mark C. Sparks




                                                 7
